867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Garry Lee McCOLPIN, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1633.
United States Court of Appeals, Federal Circuit.
Jan. 10, 1989.

Before RICH, EDWARD S. SMITH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
This appeal from the August 19, 1988, Order of the United States Claims Court dismissing McColpin's complaint on the ground of res judicata, predicated on McColpin's prior suit in the Claims Court based on the same claim which was dismissed for lack of jurisdiction by reason of passage of the six-year statute of limitations of 28 USC 2501, is affirmed.

OPINION

2
After full consideration of everything appellant has said in his pro se brief, reply brief, and in a subsequently filed request to be allowed, pro se, to present oral argument, we find that he has pointed to no legal error in the dismissal of his present suit on the ground of res judicata or argued any point relevant thereto.  The evidence he has said he would produce if allowed to go to trial could have no effect on the legal principles upon which the dismissal of this action rests.  The Claims Court has had no discretion to exercise in complying with either the statute of limitations or the rule of res judicata in denying a trial to appellant.